DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Regarding Claims 1-9: Considering Prong 1 of the 101 analysis, the claim 1  recites mathematical concepts that is used to” classifying an input comprising a set of words, the method comprising: feeding the input into a topic modeling, word embedding, and entity embedding (TWEE) model; obtaining a topic embedding of the input that reflects a distribution of topics in the input; obtaining a word embedding of the input that considers local context information of the input; obtaining an entity embedding corresponding to one or more entities in the input; concatenating, using the TWEE model, at least the topic embedding and the word embedding to obtain a concatenated representation; and processing the concatenated representation through one or more neural network layers to obtain a classification of the input”. Considering Prong 1 of the 101 analysis, the limitations in claim 1 recite an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical calculation base result.    
Thus, the claim recites a set of mathematical algorithm steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formualtion steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Other, consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of networking, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-9 recite further details of abstract idea of mathematical concepts. Therefore, Dependent Claims 2-9 recite further details of abstract idea of mathematical concepts as cited in Claim 1, without any practical application and inventive concepts and thus Claims are ineligible.

Regarding Claims 10-15: Considering Prong 1 of the 101 analysis, the claim 10  recites mathematical concepts that is used to” classifying an input comprising a set of words, the method comprising: obtaining, at a topic sparse autoencoder (TSAE), a topic embedding of the input using steps comprising: generating a topic distribution over the input among one or more topics by topic modeling; obtaining a topic distribution for words based on the topic distribution over the input; encoding, via an encoder, the input into a hidden representation comprising one or more word embeddings; feeding the topic distribution for words into the hidden representation to form a topic distribution over hidden state; and encapsulating the topic distribution over hidden state into an overall cost function of the TSAE to update encoder parameters and obtain a topic embedding of the input; obtaining a word embedding of the input that considers local context information of the input; obtaining a classification of the input based on at least the topic embedding and the word embedding”. Considering Prong 1 of the 101 analysis, the limitations in claim 10 recite an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical calculation base result.    
Thus, the claim recites a set of mathematical algorithm steps. Which for the Prong 1  of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formualtion steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Other, consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of networking, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 11-15 recite further details of abstract idea of mathematical concepts. Therefore, Dependent Claims 11-15recite further details of abstract idea of mathematical concepts as cited in Claim 10, without any practical application and inventive concepts and thus Claims are ineligible.
Regarding Claims 16-20: Considering Prong 1 of the 101 analysis, the claim 10  recites mathematical concepts that is used to” classifying an input comprising a set of words to be performed comprising: obtaining, using a topic sparse autoencoder, a topic embedding of the input that reflects a distribution of topics in the input; obtaining a word embedding of the input that considers local context information of the input; obtaining an entity embedding corresponding to one or more entities in the input; concatenating the topic embedding, the word embedding, and the entity embedding into a mixture embedding; and processing, through a classifier comprising one or more neural network layers, the mixture embedding to obtain a classification of the input.”. Considering Prong 1 of the 101 analysis, the limitations in claim 16 recite an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical calculation base result.    
Thus, the claim recites a set of mathematical algorithm steps. Which for the Prong 1  of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formualtion steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the  processor represents the implementation of the abstract idea on a computer using generic computer processing components and memory.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of networking, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 17-20 recite further details of abstract idea of mathematical concepts. Therefore, Dependent Claims 17-20 recite further details of abstract idea of mathematical concepts as cited in Claim 16, without any practical application and inventive concepts and thus Claims are ineligible.
Allowable Subject Matter
Claims 1- 20  would be allowable if  overcome all the 101 rejection as cited above. 
the following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, the closest prior art Wei teaches embedding topic modeling.
The subject matter of claim would be allowable because the closest prior art (see attached PTO-892 and IDS) fails to disclose or render obvious the limitations of feeding the input into a topic modeling, word embedding, and entity embedding (TWEE) model; obtaining a topic embedding of the input that reflects a distribution of topics in the input; obtaining a word embedding of the input that considers local context information of the input; obtaining an entity embedding corresponding to one or more entities in the input; concatenating, using the TWEE model, at least the topic embedding and the word embedding to obtain a concatenated representation; and processing the concatenated representation through one or more neural network layers to obtain a classification of the input.
Regarding claims 10, the closest prior art Wang teaches e Marginalized Graph Autoencoder for Graph Clustering.
The subject matter of claim would be allowable because the closest prior art (see attached PTO-892 and IDS) fails to disclose or render obvious obtaining, at a topic sparse autoencoder (TSAE), a topic embedding of the input using steps comprising: generating a topic distribution over the input among one or more topics by topic modeling; obtaining a topic distribution for words based on the topic distribution over the input; encoding, via an encoder, the input into a hidden representation comprising one or more word embeddings; feeding the topic distribution for words into the hidden representation to form a topic distribution over hidden state; and encapsulating the topic distribution over hidden state into an overall cost function of the TSAE to update encoder parameters and obtain a topic embedding of the input; obtaining a word embedding of the input that considers local context information of the input; obtaining a classification of the input based on at least the topic embedding and the word embedding..
Regarding claims 16, the closest prior art Taniguchi teaches Deep Sparse Autoencoder.
The subject matter of claim would be allowable because the closest prior art (see attached PTO-892 and IDS) fails to disclose or render obvious obtaining, using a topic sparse autoencoder, a topic embedding of the input that reflects a distribution of topics in the input; obtaining a word embedding of the input that considers local context information of the input; obtaining an entity embedding corresponding to one or more entities in the input; concatenating the topic embedding, the word embedding, and the entity embedding into a mixture embedding; and processing, through a classifier comprising one or more neural network layers, the mixture embedding to obtain a classification of the input.
Remaining Claims are also allowable due to dependence over allowed claim if overcome current 101 rejection.
Conclusion
The prior art also made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Joglekar et al. (US 20210004693) disclose machine-learned entity embedding model configured to receive and process entity feature data descriptive of an entity to generate an entity embedding for the entity and a machine-learned label embedding model configured to receive and process first label feature data associated with a first label to generate a first label embedding for the first label.
b) Ravi et al. (US 2020/0265196) disclose the neural network is given text and/or intermediate features derived from text and identifies segments (e.g., sequences of words/phrases) and classifies those segments into multiple classes. Thus, in one example, the input is a text and the output is labeled sequences.
c) Rachidi et al. (US 2020/0226651) disclose The artificial intelligence model is one of a neural network model, a nearest neighbor model, a k-nearest neighbor clustering model, a singular value decomposition model, a principal component analysis model, or an entity embeddings model.
d) Subbian et al. (US 2019/0114362) disclose the social-networking system may generate embeddings for entities, such as pages, groups, and users, in the same embedding space as term embeddings based on an entity embedding model. The entity embedding mode.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864